20180067169DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 – 15 are pending.  
	
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 22 October 2020 and 28 July 2021 are acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the examiner is considering the information disclosure statements.  Examiner notes that the IDS submitted 22 October 2020 contains three German patent documents that are entirely in German, and lack an English abstract.  These documents were properly submitted with the IDS filed 28 July 2021, and have been considered. 

Specification
The disclosure is objected to because of the following informalities: page 41 refers to “computational means 58”, which should be “computational means 56”.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claims 7 – 11 include the element “determining a battery state of the electrochemical battery using computational means configured to receive”.  A review of the specification find support in paragraph [00172] on page 36, as “the electrical impedance analyzing system 44 of Fig. 4 or Fig. 5 may be implemented in a computer such as a microcontroller.”  For the purpose of the instant examination, the Examiner interprets the “computational means” as a microcontroller.
Claims 13 – 15 include the element “the system comprising means for carrying out the steps of the method of claim 1”.  Claims 14 and 15 include the element “input means configured for receiving the transformed series of electrical impedance measurements”.  Claim 15 includes the element “artificial neural network means configured to receive as inputs”.  A review of the specification finds support in paragraph [00172] on page 36, as “the electrical impedance analyzing system 44 of Fig. 4 or Fig. 5 may be implemented in a computer such as a microcontroller.”  For the purpose of the instant examination, the Examiner interprets the “means for carrying out” as a microcontroller, and the “input means” and “artificial neural network means” as software running on the microcontroller.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 includes the elements/steps 
a translating of the respective electrical impedance measurements that corresponds to subtracting an ohmic alternating current resistance value from the real part of electrical impedance, wherein the ohmic alternating current resistance value is determined according to a real part of electrical impedance at the zero-crossing in the complex plane of the imaginary part of electrical impedance which zero-crossing in the complex plane corresponds to the position at which the third subseries of the three subseries is separated from the second subseries; and
a scaling of the respective translated electrical impedance measurements that corresponds to scaling the real part and the imaginary part of electrical impedance by respective scaling factors, the absolute values of which are determined based on the absolute values of the real part and the imaginary part, respectively, of an electrical impedance that corresponds to a transition between 
It is not clear how to interpret many of the steps recited in this portion of the claim. 
in the phrase “a translating of the respective electrical impedance measurements”, it is not clear if this refers to every measurement in “the series of electrical impedance measurements”, or only to measurements in one or more of the identified subseries
it is not clear if “the real part of electrical impedance” is extracted from a single point and used repeatedly, or if it is extracted for each point on the graph
it is not clear what process “separates” the second subseries to become separated from the third subseries
it is not clear how a “transition” between the translated first subseries and the translated second subseries is defined
it is not clear if there is one scaling factor for real components, and another for imaginary components, or a single scaling factor for both
the term “ohmic alternating current resistance value” is unclear
For the purpose of the instant examination, the Examiner interprets the element/steps reproduced above as removing a calculated value from every data point in the first subseries and second subseries, then defining a scaling factor using the post-subtraction point, and applying that scaling factor to all post-subtraction.

Claims 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 4 includes the element “a local relative maximum”.  It is unclear how to determine what the local maximum is relative to, whether it is relative to the origin, relative to an adjacent point, or relative to something else.  Claim 4 also includes the element/step “the local relative maximum being separated by other elements of the series of electrical impedance measurements from a zero-crossing in the complex plane of the imaginary part of electrical impedance of the series of electrical impedance measurements”.  Claim 1 defines the separation between the second subseries and the third subseries as “a position that corresponds to a zero-crossing in the complex plane of the imaginary part of electrical impedance”.  It is not clear if the “local relative maximum” is part of the second subseries or the third subseries.  It is not clear how the “local relative maximum” is “separated” from a series of data points, when it is part of the series of data points.  For the purpose of the instant examination, the Examiner interprets “local relative maximum” as simply “a local maximum”.  

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 6 includes the 


Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 



Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite:
A computer-implemented method of analyzing electrical impedance measurements of an electrochemical battery, the method comprising:
providing a series of electrical impedance measurements of an electrochemical battery, each electrical impedance measurement being measured at a respective measurement frequency, the series being ordered according to the respective measurement frequencies,
identifying at least three subseries within the provided series of electrical impedance measurements, a first subseries of the three subseries being associated with a battery behavior of the electrochemical battery in which the electrical impedance is dominated by diffusion processes, a second subseries of the three subseries being associated with a battery behavior of the electrochemical battery in which the electrical impedance is dominated by charge transfer processes at the electrodes of the battery, a third subseries of the three subseries being separated from the second subseries at a position that corresponds to a zero-crossing in the complex plane of the imaginary part of electrical impedance, and
transforming at least the first subseries and the second subseries of the series of electrical impedance measurements to provide a transformed series of electrical impedance measurements, the transformed series of electrical impedance measurements having a predetermined number of elements, the transformed series of electrical impedance measurements including a transformed first subseries corresponding to the first subseries of the electrical impedance measurements and a transformed second subseries corresponding to the second subseries of the electrical impedance measurements, the transforming including:
a translating of the respective electrical impedance measurements that corresponds to subtracting an ohmic alternating current resistance value from the real part of electrical impedance, wherein the ohmic alternating current resistance value is determined according to a real part of electrical impedance at the zero-crossing in the complex plane of the imaginary part of electrical impedance which zero-crossing in the complex plane corresponds to the position at which the third subseries of the three subseries is separated from the second subseries; and
a scaling of the respective translated electrical impedance measurements that corresponds to scaling the real part and the imaginary part of electrical impedance by respective scaling factors, the absolute values of which are determined based on the absolute values of the real part and the imaginary part, respectively, of an electrical impedance that corresponds to a transition between the translated first subseries of the series of electrical impedance measurements and the translated second subseries of the series of electrical impedance measurements.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
The limitation of “identifying at least three subseries”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, determining the boundary between the first subseries and the second subseries encompasses a user looking at a Nyquist diagram of the electrical impedance measurements, and determining where the curve has a trough, or local minimum.  Determining the boundary between the second subseries and the third subseries encompasses the same user determining where the plotted diagram crosses the zero point on the imaginary axis. 
The limitation of “transforming at least the first subseries and the second subseries”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical calculation.  The recited transformation step, a, comprises a mathematical subtraction of a first number from each of a series of numbers, followed by a division of each number in the series by a second number, where the second number is defined by an absolute value operation.  The limitation of “translating of the respective electrical impedance measurements”, comprises a subtraction of a first number from each of a series of numbers, where the first number is defined by a position along the real axis of a graph.  The limitation of “scaling of the respective translated electrical impedance measurements” comprises a mathematical division of each remaining value from the series that went through the subtraction process, where 
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. The claim recites the step of “providing a series of electrical impedance measurements of an electrochemical battery”.  The acquisition of data is recited at a high level of generality, lacks specific narrowing details regard how the data is acquired, and amounts to data gathering of the data required for the performance of the abstract idea.  The preamble of the claim recites “a computer-implemented method” and “a battery”.  The computer is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of calculating information) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  The battery is recited at a high level of generality, and lacks specific narrowing details regarding the battery or how data is acquired from the battery.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the identification, transformation, translation, and scaling steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using The addition of a generically recited battery, when considered individually and as an ordered combination, do not amount to “significantly more” than the identified abstract idea.  
The claim is not patent eligible.

Claims 2 – 15 add further details to the identified abstract idea, but do not add further elements that could be considered, along with the identified elements of claim 1, to amount to “substantially more” than the identified abstract idea when analyzed separately or as an ordered combination..
The claims are not patent eligible.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 7 and 11 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nishi et al., US 2018/0067169 (hereinafter 'Nishi') in view of Porikli et al., US 8718380 (hereinafter 'Porikli').

Regarding claim 1: Nishi teaches a computer-implemented method of analyzing electrical impedance measurements of an electrochemical battery ([0008, 0009, 0029, Fig 1]: discloses a battery capacity measurement device comprising a processor that analyzes complex impedance measurements), the method comprising:
providing a series of electrical impedance measurements of an electrochemical battery, each electrical impedance measurement being measured at a respective measurement frequency, the series being ordered according to the respective measurement frequencies ([0032 – 0034, Fig 2]: discloses a plot comprising a series of measured complex impedances, measured at a plurality of measurement frequencies),


    PNG
    media_image1.png
    558
    618
    media_image1.png
    Greyscale

identifying at least three subseries within the provided series of electrical impedance measurements, a first subseries of the three subseries being associated with a battery behavior of the electrochemical battery in which the electrical impedance is dominated by diffusion processes, a second subseries of the three subseries being associated with a battery behavior of the electrochemical battery in which the electrical impedance is dominated by charge transfer processes at the electrodes of the battery, a third subseries of the three subseries being separated from the second subseries at a position that corresponds to a zero-crossing in the complex plane of the imaginary part 

Nishi is silent with respect to 
transforming at least the first subseries and the second subseries of the series of electrical impedance measurements to provide a transformed series of electrical impedance measurements, the transformed series of electrical impedance measurements having a predetermined number of elements, the transformed series of electrical impedance measurements including a transformed first subseries corresponding to the first subseries of the electrical impedance measurements and a transformed second subseries corresponding to the second subseries of the electrical impedance measurements, the transforming including:
a translating of the respective electrical impedance measurements that corresponds to subtracting an ohmic alternating current resistance value from the real part of electrical impedance, wherein the ohmic alternating current resistance value is determined according to a real part of electrical impedance at the zero-crossing in the complex plane of the imaginary part of electrical impedance which zero-crossing in the 
a scaling of the respective translated electrical impedance measurements that corresponds to scaling the real part and the imaginary part of electrical impedance by respective scaling factors, the absolute values of which are determined based on the absolute values of the real part and the imaginary part, respectively, of an electrical impedance that corresponds to a transition between the translated first subseries of the series of electrical impedance measurements and the translated second subseries of the series of electrical impedance measurements.

Porikli teaches a method of analyzing image data that examines shapes and determines commonality between shapes using a support vector machine ([col 2, lines 38 – 44]) that includes 
transforming a series of measurements to provide a transformed series of measurements, the transformed series of measurements having a predetermined number of elements, the transformed series of measurements, the transforming including:
a translating of the respective measurements that corresponds to subtracting [a common constant value from each measurement] ([col 6, line 62 – col 7, line 12]: discloses performing a translation of all points such that the center of mass of the points is centered at the origin); and
a scaling of the respective translated measurements that corresponds to scaling the real part and the imaginary part of the measurements by respective scaling factors, 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Nishi in view of Porikli to work with a common size of data in terms of the X,Y coordinate space, in incorporate a technique that “significantly improves the discriminative power against noise, fragmentation and other artifacts in data ([col 4, lines 22 – 26])” 

Regarding claim 2: Nishi in view of Porikli teaches the method of claim 1, as discussed above, wherein, in the transformed series of electrical impedance measurements, each of the transformed first subseries and the transformed second subseries have a respective predetermined number of elements (Nishi: [0021]: discloses applying a number of frequency measurements, from 1 mHz to 100 kHz, resulting in a predetermined number of measurement points).

Regarding claim 3: Nishi in view of Porikli teaches the method of claim 1, as discussed above, wherein the method further comprises:
adjusting the number of elements of the series of electrical impedance measurements to a predetermined number of elements,


Regarding claim 4: Nishi in view of Porikli teaches the method of claim 1, as discussed above, wherein the step of identifying comprises determining a local relative maximum of the imaginary part of the series of electrical impedance measurements, the local relative maximum being separated by other elements of the series of electrical impedance measurements from a zero-crossing in the complex plane of the imaginary part of electrical impedance of the series of electrical impedance measurements, wherein optionally the local relative maximum is a local relative maximum when smoothing and/or interpolating the series of electrical impedance measurements (Nishi: [Fig 2]: shows the separation between region c and region d at a local minimum, marked as the data point equivalent to 0.1 Hz.).

While Nishi teaches the use of a local minimum to separate the two series of data, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to use a local maximum, as there are a finite number of inflection points in the curve as shown, which are either local maxima or local minima.

claim 5: Nishi in view of Porikli teaches the method of claim 1, as discussed above, wherein the step of identifying comprises determining a transition between one subseries of the series of electrical impedance measurements and a further subseries of the series of electrical impedance measurements, wherein the one subseries of electrical impedance measurements has imaginary parts of electrical impedance that are negative and that have a magnitude which basically increases towards the transition, and wherein the further subseries of electrical impedance has imaginary parts of electrical impedance that are negative and that have a magnitude which basically increases and then basically decreases towards the transition (Nishi: [0036, Fig 2]: discloses a total of four regions with respect to the Nyquist plot shown in the figure.  “region a” is shown as a series of points that all have negative values along the imaginary axis, and “region c” has values that increase along the imaginary axis before decreasing).

Regarding claim 6: Nishi in view of Porikli teaches the method of claim 4, as discussed above, wherein the first subseries and the second subseries are identified based on the determined local relative maximum of the imaginary part of the series of electrical impedance measurements, or based on the determined transition between the one subseries of the series of electrical impedance measurements and the further subseries of the series of electrical impedance measurements (Nishi: [0036, Fig 2]: discloses a total of four regions with respect to the Nyquist plot shown in the figure.  “region a” is shown as a series of points that all have negative values along the imaginary axis, and “region c” has values that increase along the imaginary axis before decreasing).

Regarding claim 7: Nishi in view of Porikli teaches the method of claim 1, as discussed above, wherein the method comprises:
determining a battery state of the electrochemical battery using computational means configured to receive as inputs the transformed series of electrical impedance measurements, wherein the computational means receives and processes the transformed series of electrical impedance measurements to generate therefrom at least one output signal representing a battery state associated with the electrochemical battery (Nishi: [0029, 0030]: discloses a CPU that implements “a capacity calculation unit 45 that calculates the battery electrical capacity and the battery capacity retention rate”).

Regarding claim 11: Nishi in view of Porikli teaches the method of claim 7, as discussed above, wherein the computational means receives and processes the transformed series of electrical impedance measurements to generate therefrom at least one output signal representing a state of function of the electrochemical battery (Nishi: [0025]: discloses estimating the electrical capacity of a battery).

Regarding claim 12: Nishi in view of Porikli teaches the method of claim 1, as discussed above, wherein the method comprises:
measuring the electrical impedance of the electrochemical battery at different measurement frequencies (fs) to provide the series of electrical impedance 

Regarding claim 13: Nishi in view of Porikli teaches an electrical impedance analyzing system for analyzing electrical impedance measurements of an electrochemical battery, the system comprising means for carrying out the steps of the method of claim 1 (Nishi: [0008, 0009, 0029, Fig 1]: discloses a battery capacity measurement device comprising a processor that analyzes complex impedance measurements).

Regarding claim 14: Nishi in view of Porikli teaches the electrical impedance analyzing system of claim 13, as discussed above, comprising:
 computational means for receiving and processing the transformed series of electrical impedance measurements to generate therefrom at least one output signal representing a battery state associated with the electrochemical battery,
wherein the computational means comprises input means configured for receiving the transformed series of electrical impedance measurements (Nishi: [0029, 0030]: discloses a CPU that implements “a capacity calculation unit 45 that calculates the battery electrical capacity and the battery capacity retention rate”).


Claims 8 – 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nishi in view of Porikli in view of Garcia et al, US 2018/0143257 (hereinafter 'Garcia') 

claim 8: Nishi in view of Porikli teaches the method of claim 7, as discussed above.
Nishi in view of Porikli is silent with respect to wherein 
the computational means include artificial neural network means configured to receive as inputs the transformed series of electrical impedance measurements.

Garcia teaches a method of estimating battery parameters using a Nyquist plot and a neural network ([0040]) that includes
the computational means include artificial neural network means configured to receive as inputs the transformed series of electrical impedance measurements ([0070, Fig 1]: discloses estimating SOC from current and historical information, which includes a Nyquist diagram).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Nishi in view of Porikli in view of Garcia to incorporate a more sophisticated analysis method to improve the tracking of battery performance while considering aging of the battery ([0040]),

Regarding claim 9: Nishi in view of Porikli teaches the method of claim 7, as discussed above, wherein the computational means receives and processes the transformed series of electrical impedance measurements (Nishi: [0029, 0030]: discloses a CPU that implements “a capacity calculation unit 45 that calculates the battery electrical capacity and the battery capacity retention rate”).

Nishi in view of Porikli is silent with respect to 
generate therefrom at least one output signal representing a state of charge of the electrochemical battery  

Garcia teaches a method of estimating battery parameters using a Nyquist plot and a neural network that includes 
the artificial convolutional neural network means receives and processes the series of electrical impedance values to generate therefrom at least one output signal representing a state of charge of the electrochemical battery ([0070, Fig 1]: discloses estimating SOC from current and historical information, which includes a Nyquist diagram).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Nishi in view of Porikli in view of Garcia to add an estimation of the current State of Charge of the battery to the estimation of the battery capacity, in order to provide an estimate of how much charge is stored in the battery.

Regarding claim 10: Nishi in view of Porikli teaches the method of claim 7, as discussed above, wherein the computational means receives and processes the transformed series of electrical impedance measurements to generate therefrom at least one output signal representing a state of health of the electrochemical battery 

Nishi in view of Porikli is silent with respect to
the artificial convolutional neural network means receives and processes the series of electrical impedance values to generate therefrom at least one output signal representing a state of health of the electrochemical battery.

Garcia teaches a method of estimating battery parameters using a Nyquist plot and a neural network that includes 
the artificial convolutional neural network means receives and processes the series of electrical impedance values to generate therefrom at least one output signal representing a state of health of the electrochemical battery ([0070, Fig 1]: discloses estimating SOH from current and historical information, which includes a Nyquist diagram).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Nishi in view of Porikli in view of Garcia to add an estimation of the current State of Health of the battery to the estimation of the battery capacity, to guide the process of replacing battery modules that demonstrate degraded performance.

claim 15: Nishi in view of Porikli teaches the electrical impedance analyzing system of claim 14, as discussed above.

Nishi in view of Porikli is silent with respect to wherein 
the computational means include artificial neural network means configured to receive as inputs the transformed series of electrical impedance measurements.

Garcia teaches a method of estimating battery parameters using a Nyquist plot and a neural network that includes 
artificial neural network means configured to receive as inputs the transformed series of electrical impedance measurements ([0070, Fig 1]: discloses estimating SOC from current and historical information, which includes a Nyquist diagram).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Nishi in view of Porikli in view of Garcia to incorporate a more sophisticated analysis method to improve the tracking of battery performance while considering aging of the battery ([0040]),


Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Izumi et al., US 20200200825, discloses using a neural network to analyze a Nyquist diagram of battery impedance measurements
Izumi et al., US 20200200826, discloses using a neural network to analyze a Nyquist diagram of battery impedance measurements

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532. The examiner can normally be reached 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Brent A. Fairbanks/Primary Examiner, Art Unit 2862